22 So.3d 151 (2009)
Francisco AVILES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-796.
District Court of Appeal of Florida, Fourth District.
November 25, 2009.
Carey Haughwout, Public Defender, and David John McPherrin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Francisco Aviles appeals his conviction and sentence for felony driving under the influence with damage to the person or property of another. He makes several claims of error and we affirm all points raised except for the issue pertaining to the trial court's judgment which erroneously reflects convictions on two counts. The State concedes error.
Accordingly, this cause is remanded to the trial court for correction of the written sentencing documents to reflect an adjudication and sentence in one count only.
FARMER, HAZOURI and CIKLIN, JJ., concur.